
	

113 HR 5460 IH: Medicare Ambulance Access, Fraud Prevention, and Reform Act of 2014
U.S. House of Representatives
2014-09-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5460
		IN THE HOUSE OF REPRESENTATIVES
		
			September 11, 2014
			Mr. Walden (for himself, Mr. Welch, Mr. Nunes, and Mr. Neal) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to increase access to ambulance services under the
			 Medicare program and to reform payments for such services under such
			 program.
	
	
		1.Short title
			(a)Short titleThis Act may be cited as the Medicare Ambulance Access, Fraud Prevention, and Reform Act of 2014.
			(b)Table of contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title.
					Sec. 2. Reform to the Medicare ambulance fee schedule.
					Sec. 3. Prior authorization for ambulance transports of ESRD beneficiaries.
					Sec. 4. Requiring ambulance providers to submit cost and other information.
			2.Reform to the Medicare ambulance fee schedule
			(a)In generalSection 1834(l) of the Social Security Act (42 U.S.C. 1395m(l)) is amended by adding the following
			 new paragraphs:
				
					(16)Increase in conversion factor for ground ambulance servicesIn the case of ground ambulance services furnished on or after April 1, 2015, for purposes of
			 determining the fee schedule amount for such services under this
			 subsection, the conversion factor otherwise applicable to such services
			 shall be increased by—
						(A)with respect to ground ambulance services for which the transportation originates in a qualified
			 rural area, as identified using the methodology described in paragraph
			 (12)(B)(iii), 25.6 percent;
						(B)with respect to ground ambulance services not described in subparagraph (A) and for which the
			 transportation originates in a rural area described under paragraph (9) or
			 in a rural census tract described in such paragraph, 3 percent; and
						(C)with respect to ground ambulance services not described in subparagraph (A) or (B), 2 percent.
						(17)Increase in mileage rate for ground ambulance servicesIn the case of ground ambulance services furnished on or after April 1, 2015, for purposes of
			 determining the fee schedule amount for such services under this
			 subsection, the payment rate for mileage otherwise applicable to such
			 services shall be increased by—
						(A)with respect to ground ambulance services for which the transportation originates in a qualified
			 rural area, as identified using the methodology described in paragraph
			 (12)(B)(iii), 3 percent;
						(B)with respect to ground ambulance services for which the transportation originates in a rural area
			 described under paragraph (9) or in a rural census tract described in such
			 paragraph, 3 percent; and
						(C)with respect to ground ambulance services not described in subparagraph (A) or (B), 2 percent.. 
			(b)Study and report
				(1)StudyThe Secretary of Health and Human Services shall conduct a study on how the conversion factor
			 applicable to ground ambulance services under the ambulance fee schedule
			 under section 1834(l) of the Social Security Act (42 U.S.C. 1395m(l)), as
			 adjusted under paragraph (16) of such section (as added by subsection
			 (a)), should be modified, if at all, to take into account the cost of
			 providing services in urban, rural, and super-rural areas. In determining
			 such costs, the Secretary shall use the data collected through the data
			 collection system under paragraph (18) of such section, as added by
			 section 4.
				(2)ReportNot later than January 1, 2019, the Secretary of Health and Human Services shall submit to Congress
			 a report on the study conducted under paragraph (1), together with
			 recommendations for such legislation and administrative action as the
			 Secretary determines appropriate.
				3.Prior authorization for ambulance transports of ESRD beneficiaries
			(a)In generalSection 1834(l) of the Social Security Act (42 U.S.C. 1395m(l)), as amended by section 2, is
			 amended by adding at the end the following new paragraph:
				
					(18)Prior authorization of coverage for ambulance transports of ESRD beneficiaries
						(A)Process
							(i)In generalFor applicable ESRD ambulance services furnished on or after January 1, 2016, by an ambulance
			 provider, the Secretary shall establish and implement a process under
			 which the Secretary shall determine, in advance of furnishing such a
			 service to an individual, whether payment for such service may not be made
			 because such service is not covered or because of the application of
			 section 1862(a)(1).
							(ii)Denial of paymentSubject to subparagraph (B)(ii)(II), no payment shall be made under this part for the service
			 unless the Secretary determines pursuant to such process that the service
			 meets the applicable requirements for coverage.
							(B)Elements of processThe process described in subparagraph (A) shall include the following elements:
							(i)In order to obtain a prior authorization, the ambulance provider shall submit—
								(I)a valid physician certification statement (PCS) for non-emergency ambulance transport; and
								(II)any other documentation determined appropriate by the Secretary.
								(ii)
								(I)The Secretary shall respond to a prior authorization request within 7 business days of receiving
			 the request.
								(II)If the Secretary does not make a prior authorization determination within 7 business days of the
			 date of the Secretary's receipt of medical documentation needed to make
			 such determination, subparagraph (A)(ii) shall not apply.
								(iii)In making the determination under subparagraph (A) with respect to a service and individual, the
			 Secretary shall evaluate the medical necessity of the service by
			 determining—
								(I)whether the individual is unable to get up from bed without assistance, unable to ambulate, and
			 unable to sit in a chair or wheelchair;
								(II)whether the individual has a medical condition that, regardless of bed confinement, is such that
			 transport by ambulance is medically necessary; or
								(III)whether the individual meets other criteria as determined appropriate by the Secretary.
								(iv)If the prior authorization request is approved, such request shall be retroactive to the date on
			 which such request was received.
							(v)An approved prior authorization shall be valid for a 60-day period. The Secretary may provide for
			 an extension of such period if the Secretary determines such an extension
			 is appropriate.
							(vi)An approved prior authorization shall be deemed to constitute medical necessity but shall not
			 eliminate the documentation requirements necessary to support a claim for
			 the transport.
							(vii)Other elements determined appropriate by the Secretary.
							(C)Reliance upon contractorsThe Secretary may rely upon contractors to implement the requirements of this paragraph. The
			 contractor’s compensation shall be limited to a demonstration that it has
			 reduced the number of non-emergency basic life support services involving
			 individuals with end-stage renal disease for renal dialysis services (as
			 described in section 1881(b)(14)(B)) furnished other than on an emergency
			 basis.
						(D)Applicable ESRD ambulance servicesIn this paragraph, the term applicable ESRD ambulance services means ambulance services consisting of non-emergency basic life support services involving
			 transport of an individual with end-stage renal disease for renal dialysis
			 services (as described in section 1881(b)(14)(B)) furnished other than on
			 an emergency basis.
						(E)Ambulance providerIn this paragraph, the term ambulance provider means a provider of services (as defined in section 1861(u)) or other entity that furnishes
			 ambulance services under this title.
						(F)Implementation
							(i)In generalSubject to clause (ii), the Secretary may carry out this paragraph through program instruction or
			 otherwise.
							(ii)Sufficient notice to prepareNot later than June 30, 2015, the Secretary shall make the aspects of the process under this
			 paragraph available to the public..
			(b)Conforming amendmentsSection 1834(l) of the Social Security Act (42 U.S.C. 1395m(l)) is amended—
				(1)in paragraph (1), by striking a supplier or provider or under arrangement with a provider and inserting an ambulance provider (as defined in paragraph (18)(E)) or under arrangement with an ambulance
			 provider;
				(2)in paragraph (8), in the matter following subparagraph (B), by striking provider or supplier of ambulance services and inserting ambulance provider (as defined in paragraph (18)(E));
				(3)in paragraph (9), in the heading, by inserting ambulance after rural;
				(4)in paragraph (12), in the heading, by inserting ambulance after rural; and
				(5)in each of subparagraphs (B)(ii) and (D)(ii) of paragraph (14), by striking entity and inserting ambulance provider (as defined in paragraph (18)(E)).
				4.Requiring ambulance providers to submit cost and other informationSection 1834(l) of the Social Security Act (42 U.S.C. 1395m(l)), as amended by section 3, is
			 amended by adding at the end the following new paragraph:
			
				(19)Submission of cost and other information
					(A)Development of data collection systemThe Secretary shall develop a data collection system (which may include use of a cost survey and
			 standardized definitions) for providers and suppliers of ambulance
			 services to collect cost, revenue, utilization, and other information
			 determined appropriate by the Secretary. Such system shall be designed to
			 submit information—
						(i)needed to evaluate the appropriateness of payment rates under this subsection;
						(ii)on the utilization of capital equipment and ambulance capacity; and
						(iii)on different types of ambulance services furnished in different geographic locations, including
			 rural areas and low population density areas described in paragraph (12).
						(B)Specification of data collection system
						(i)In generalNot later than July 1, 2015, the Secretary shall—
							(I)specify the data collection system under subparagraph (A) and the time period during which such
			 data is required to be submitted; and
							(II)identify the providers and suppliers of ambulance services who would be required to submit the
			 information under such data collection system.
							(ii)RespondentsSubject to subparagraph (D)(ii), the Secretary shall determine an appropriate sample of providers
			 and suppliers of ambulance services to submit information under the data
			 collection system for each period for which reporting of data is required.
						(C)Penalty for failure to report cost and other informationBeginning on July 1, 2016, a 5-percent reduction to payments under this part shall be made for a
			 1-year prospective period specified by the Secretary to a provider or
			 supplier of ambulance services who—
						(i)is identified under subparagraph (B)(i)(II) as being required to submit the information under the
			 data collection system; and
						(ii)does not submit such information during the period specified under subparagraph (B)(i)(I).
						(D)Ongoing data collection
						(i)Revision of data collection systemThe Secretary may, as determined appropriate, periodically revise the data collection system.
						(ii)Subsequent data collectionIn order to continue to evaluate the appropriateness of payment rates under this subsection, the
			 Secretary shall, for years after 2016 (but not less often than once every
			 3 years), require providers and suppliers of ambulance services to submit
			 information for a period the Secretary determines appropriate. The penalty
			 described in subparagraph (C) shall apply to such subsequent data
			 collection periods.
						(E)ConsultationThe Secretary shall consult with stakeholders in carrying out the development of the system and
			 collection of information under this paragraph, including the activities
			 described in subparagraphs (A) and (D). Such consultation shall include
			 the use of requests for information and other mechanisms determined
			 appropriate by the Secretary.
					(F)AdministrationChapter 35 of title 44, United States Code, shall not apply to the collection of information
			 required under this subsection.
					(G)Limitations on reviewThere shall be no administrative or judicial review under section 1869, section 1878, or otherwise
			 of the data collection system or identification of respondents under this
			 paragraph.
					(H)Funding for implementationFor purposes of carrying out subparagraph (A), the Secretary shall provide for the transfer, from
			 the Federal Supplementary Medical Insurance Trust Fund under section 1841,
			 of $1,000,000 to the Centers for Medicare & Medicaid Services Program Management Account for fiscal year 2015. Amounts transferred under this
			 subparagraph shall remain available until expended..
		
